Case 5:19-mj-00045-MJF Document1 Filed 07/11/19 Page 1of1

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF FLORIDA
PANAMA CITY DIVISION
UNITED STATES OF AMERICA
Vv. INFORMATION
JOHN J. KERIGAN ; SHAM) Wo MIF
THE UNITED STATES ATTORNEY CHARGES:
COUNT ONE
On or about April 19, 2019, in the Northern District of Florida, and within
the special maritime and territorial jurisdiction of the United States, to wit: Tyndall
Air Force Base, Florida, the defendant,
JOHN J, KERIGAN,

did intentionally and knowingly possess Marijuana, a Schedule I controlled

substance, in violation of Title 21, United States Code, Section 844(a).

ALS ta 4

LAWRENCE KEEFE DATE
United States Attorney

FILED USOC FLND PC
LL JUL anLiso3

 

 
